Case 20-21595-GLT   Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18 Desc Main
                          Document      Page 1 of 18               FILED
                                                                   9/18/20 9:22 am
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
                IN THE UNITED STATES BANKRUPTCY COURT
                                                                   COURT - :'3$
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              ) Case No. 20-21595-GLT
                                     )
 Majestic Hills, LLC,                ) Chapter 11
                                     ) Related Dkt. No. 161
        Debtor,                      )
 ________________________________ )
 NVR, Inc. d/b/a Ryan Homes,         )
        Plaintiff,                   ) Adv. Pro. No. 20-2084-GLT
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Douglas E. Grimes and               )
 Suzanne M. Grimes,                  ) Adv. Pro. No. 20-2088-GLT
        Plaintiffs,                  )
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Christopher Phillips and            )
 Elizabeth Phillips,                 ) Adv. Pro. No. 20-2089-GLT
        Plaintiffs,                  )
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Christopher Phillips and            )
 Elizabeth Phillips,                 ) Adv. Pro. No. 20-2090-GLT
        Plaintiffs,                  )
 v.                                  )
 NVR, Inc. d/b/a Ryan Homes, et al., )
        Defendants,                  )
 ________________________________ )
 Jeanne Hecht,                       )
        Plaintiff,                   ) Adv. Pro. No. 20-2091-GLT
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )


                                       1
Case 20-21595-GLT      Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18         Desc Main
                                 Document     Page 2 of 18



 Jeffrey Swarek and                  )
 Christine Swarek,                   ) Adv. Pro. No. 20-2092-GLT
        Plaintiffs,                  )
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Brian Sanders, Jessica Sanders,     )
 Rajiv Bhatt, and Namrata Bhatt,     ) Adv. Pro. No. 20-2093-GLT
 v.                                  )
 NVR, Inc. d/b/a Ryan Homes, et al., )
        Defendants,                  )
 ________________________________ )
 North Strabane Township,            )
        Plaintiff,                   ) Adv. Pro. No. 20-2094-GLT
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )

  MODIFIED ORDER: (I) DIRECTING MEDIATION; (II) ESTABLISHING MEDIATION
  PLAN AND PROCEDURES, INCLUDING LIMITED PRE-MEDIATION DISCOVERY;
   AND (III) IMPLEMENTING A STAY OF PROCEEDINGS PENDING MEDIATION

        On August 6, 2020, the parties in each of the above captioned Adversary

 Proceedings (the “Adversary Proceedings”) and the Official Committee of Unsecured

 Creditors (the “Committee”, and together with the parties, the “Parties”), collectively, met

 and conferred on a conference call to discuss the terms and conditions of a joint plan for

 mediation and certain, related discovery. The Parties concluded the conference call by

 agreeing on several terms outlined in this Consent Order. Thereafter, on September 11,

 2020, this Court conducted a status conference to address certain other contemplated

 terms the Parties were unable to agree on. It is hereby ORDERED, ADJUDGED, and

 DECREED that the following terms are reasonable and shall govern the pre-mediation

 and mediation process:



                                              2
Case 20-21595-GLT            Doc 162      Filed 09/18/20 Entered 09/18/20 12:47:18                      Desc Main
                                         Document     Page 3 of 18



                   a)      SCOPE OF PRE-MEDIATION DISCOVERY Limited discovery will

 be permitted among the Parties and their insurers to facilitate a possible resolution of any

 of the pending claims and disputes among the Parties and among the Parties and their

 insurers.   1   The discovery is abbreviated and must be completed promptly to have a

 successful mediation. In light of the intended purpose, the discovery is limited to the

 documentation and other information needed for the mediation and not general

 discovery in the respective Adversary Proceedings.

                           1.       Prior to providing responses to discovery requests (including,

         but not limited to, producing documents responsive thereto), including the Initial

         Disclosures (defined below), that a Party(ies) or its(their) insurer(s) asserts are

         privileged, confidential and/or protected information that would otherwise not be

         discoverable in any underlying litigation pursuant to applicable Local and Federal

         Rules of Bankruptcy Procedure and Evidence or applicable State Rules of Civil

         Procedure or Evidence, a responding Party(ies) or insurer(s) may request the

         receiving Parties to agree that the providing of such responses (or documents) is

         being done so on a confidential basis and that the responses (or documents) are

         otherwise protected by applicable Local and Federal Bankruptcy Rules or State



 1
   The issues surrounding the Debtor’s, other non-debtor parties’, and Mutual Benefit Insurance Company’s (“Mutual
 Benefit”) and Westfield Insurance Company’s (“Westfield”) respective rights and obligations in and relating to the
 Mutual Benefit and Westfield insurance policies and coverage provided thereunder, if any, are the subject of the
 pending contested Motion for an Order (i) Approving the Assumption of the Settlement Agreement and Release
 Between the Debtor and Mutual Benefit Insurance Company, (ii) Approving the Sale of Certain Insurance Policies,
 and (iii) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies, and Motion for an Order (i)
 Approving the Assumption of the Settlement Agreement and Release Between the Debtor and Westfield Insurance
 Company, (ii) Approving the Sale of Certain Insurance Policies, and (iii) Issuing an Injunction Pursuant to the Sale
 of Certain Insurance Policies See Bankruptcy Case Doc. Nos. 10 and 12. Accordingly, the Parties have agreed that
 Mutual Benefit and Westfield are not subject to any of the terms of this Order, except with respect to the
 attendance obligations in (h) and (i) herein. The rights of all Parties, including without limitation rights to
 discovery with respect to these proposed settlements, under the Federal and Local Bankruptcy laws and rules
 governing contested matters and bankruptcy cases generally, are reserved and otherwise will not be prejudiced by
 this Order.
                                                          3
Case 20-21595-GLT      Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18        Desc Main
                                 Document     Page 4 of 18



       Rules governing discovery, evidence and mediation, including but not limited to,

       W.PA.LBR 9015-5 and F.R.E. 408 (the “Confidential Information”). If a receiving

       Party(ies) agrees that the response(s) (or document(s)) is/are Confidential

       Information, the response(s) (or document(s)) shall be appropriately marked and

       served upon the agreeing receiving Party(ies). If a receiving Party(ies) does not

       agree the documentation or information requested is Confidential Information, the

       responding Party(ies) shall provide responses to the non-agreeing receiving

       Party(ies) in accordance with applicable Local and Federal Rules of Bankruptcy

       Procedure or State Rules of Civil Procedure or Evidence governing discovery and

       all rights of the responding Party(ies) or insurer(s) and non-agreeing Party(ies) to

       object to the discovery or to compel the discovery, as the case may be, are

       preserved and reserved. Any documentation or other information provided during

       pre-mediation discovery to a receiving Party(ies) who agrees that said information

       is Confidential Information shall not be admitted into evidence by that Party(ies) in

       any proceeding without further ruling by this or any other Court as to the

       confidentiality, discoverability, and/or admissibility in any underlying or other

       proceedings.

                      2.    Any documentation or information that is marked Confidential

       Information shall not be placed into the Secure Drop Box (defined below) and shall

       be served by the responding Party or insurer directly upon those Parties who agree

       the information is Confidential Information.

              b)      PRE-MEDIATION DISCLOSURES: In order to prevent Parties from

 engaging in unnecessary pre-mediation discovery and to promote efficiency, all Parties



                                             4
Case 20-21595-GLT     Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18          Desc Main
                                Document     Page 5 of 18



 shall prepare and exchange (in the nature of a F.R.B.P. 7026 Disclosure) the following

 information and documentation (whether electronically stored or otherwise):

                     1.      Copies of any insurance agreement under which an

       insurance business may be liable to satisfy all or part of a possible judgment in this

       action or any underlying action or to indemnify or reimburse for payments made to

       satisfy the judgment, including, but not limited to, all commercial general liability,

       directors’ and officers’, professional liability/errors and omissions, and other

       insurance policies covering the policy period January 1, 2005 to present as well as

       any other insurance policies potentially triggered by the by the underlying litigation

       and/or the claims that are the subject of the above Adversary Proceedings,

       whether such policies are primary, umbrella, or excess (the “Policies”);

                     2.     Copies of all non-privileged correspondence or other

       communications with an insurer that issued one or more of the Policies that in any

       way relates to, concerns, or involves the underlying litigation, the claims that are

       the subject of the above Adversary Proceedings, and/or coverage therefor,

       including but not limited to, tender letters, notices of claims, reservation of rights

       letters, declination of coverage letters, and any other coverage correspondence;

                     3.     Copies of all expert, engineering, scientific, or other report,

       communication, or correspondence concerning the alleged property damage at

       issue, the landslide(s), cracking foundations, etc., including any such report,

       communication, or correspondence addressing onset, causation, progression,

       discovery, timing, etc. of such damage, landslide(s), foundations cracks, etc.;




                                             5
Case 20-21595-GLT     Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18          Desc Main
                                Document     Page 6 of 18



                     4.    An itemized summary of the claimed damages suffered, or

      any additional damages expected to be claimed at any time, and any documents

      supporting the same;

                     5.    Copies of all non-privileged documents and communications

      reviewed, analyzed, exchanged, or relied upon by any party in entering into any

      settlement agreement concerning, relating to, or involving the underlying litigation,

      the claims that are the subject of the Adversary Proceedings, insurance coverage

      therefor, and/or the Policies, including, but not limited to, any settlement

      concerning, involving, or relating to the Debtor and        either of Mutual Benefit

      Insurance Company and Westfield Insurance Company;

                     6.    A written representation by JND Properties, LLC that it has

      assets available to satisfy a judgment that exceeds $10 million or, if less than $10

      million, current financial documentation, including but not limited to, a statement of

      assets and liabilities, balance sheet, profit & loss, cash flow statement, and/or other

      similar financial documentation, that evidences JND Properties, LLC’s current

      financial/economic condition, with the Parties’ understanding that JND Properties,

      LLC will only be required to provide such representation and/or financial

      documentation to those Parties who execute an appropriate non-disclosure

      agreement (“NDA”) (which NDA shall provide for the disclosure/use of said

      representation and/or financial documentation at mediation at the mediator’s

      discretion) and agree that said information shall be considered Confidential

      Information;




                                             6
Case 20-21595-GLT       Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18             Desc Main
                                  Document     Page 7 of 18



                      7.      A written representation by each of Shari DeNardo and

        Joseph DeNardo that each have assets available to satisfy a judgment that

        exceeds $10 million or, if less than $10 million, current financial documentation,

        including but not limited to statements of assets and liabilities, balance sheet,

        profit & loss, cash flow statement, and/or other similar financial documentation,

        that evidences Shari DeNardo’s and Joseph DeNardo’s current financial/economic

        condition,   with   the   understanding      this   representation    and/or    financial

        documentation shall only be provided to the mediator at least ten (10) days before

        the scheduled mediation and can be used and/or disclosed at the mediation by the

        mediator in his or her discretion; and

                      8.      Any agreements or other arrangements                 and related

        documents by and among the Parties that could impact global mediation and/or

        resolution of all claims (items 1-8 collectively, the “Initial Disclosures”).



        The Initial Disclosures shall be submitted to both counsel for the Debtor and

 counsel for the Committee in a format that is able to be uploaded into a secured, electronic

 document storage program (the “Secure Drop Box”). Once the Initial Disclosures are

 uploaded, and consistent with paragraph a)(1) above, counsel for each Party will receive

 a secured link to access all the documents uploaded by all Parties. Attached hereto and

 marked as Exhibit A is a list of Parties’ counsel who will be entitled to receive a secure

 link to the document storage program with an email address to which the secure link will

 be emailed. Initial Disclosures shall be submitted as soon as possible, but no later

 than fourteen (14) days after entry of this Order.



                                                 7
Case 20-21595-GLT       Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18      Desc Main
                                  Document     Page 8 of 18



               c)     ADDITIONAL DISCLOSURES After receipt and review of the Initial

 Disclosures pursuant to paragraph b)(1) – (5) and (8) above, any Party(ies) who believes

 it is necessary for any other Party(ies) to provide the same financial Initial Disclosures

 required of JND Properties, LLC and Joseph and Shari DeNardo set forth in paragraph

 b)(6) and (7) above, shall meet and confer with such Party(ies) for the purpose of

 attempting to reach agreement on said disclosures. If said Parties cannot agree on the

 providing of the financial Initial Disclosures, the Party seeking additional disclosures

 may motion this Court on an expedited basis to schedule an expedited status

 conference to address whether it is necessary and appropriate for the Disclosing Party

 to provide the financial Initial Disclosures.

               d)     ADDITIONAL PRE-MEDIATION DISCOVERY: In accordance with

 subparagraph a) above and only to the extent reasonably necessary to allow each Party

 to fully and meaningfully participate in a global mediation session, a Party may serve

 additional discovery requests on any other Party or insurer seeking additional information

 or documentation. Responses and documentation responsive to any such requests

 provided by any Party or any insurer shall be served on all Parties. Such responses and

 documentation shall be served by email upon each Party’s counsel identified in Exhibit A

 at the email address listed thereon.

               e)     Any additional pre-mediation discovery requests shall be submitted

 no later than twenty-one (21) days after entry of this Order.

               f)     Any written responses to the additional pre-mediation discovery

 requests, and documents responsive to such requests, shall be provided no later than

 fifteen (15) days after service of additional pre-mediation discovery requests. For



                                                 8
Case 20-21595-GLT        Doc 162    Filed 09/18/20 Entered 09/18/20 12:47:18         Desc Main
                                   Document     Page 9 of 18



 purposes of this paragraph, service of additional pre-mediation discovery requests via

 electronic mail shall constitute sufficient service.

               g)       DEPOSITIONS: Only to the extent reasonably necessary to allow

 each Party to fully and meaningfully participate in a global mediation session, a Party may

 request a deposition of another Party or of any Party’s insurer(s). Any Party who desires

 to schedule a deposition shall meet and confer with the deponent or deponent’s counsel

 to arrange for and schedule said deposition by telephonic or video conference, or other

 similar, electronic means. Unless otherwise ordered by this Court, any deposition must

 be completed by October 30, 2020. Notice of the time, date, and manner by which the

 deposition will be taken must be served to all Parties. All Parties must be afforded the

 opportunity to attend such deposition either by telephone or video conference, or by other

 similar   electronic   means,     and   any   scheduled    deposition   must    provide   the

 means/capabilities by which Parties may participate telephonically, by video conference

 or by other similar electronic means.

               h)       JUDICIAL MEDIATION: Subject to the other Bankruptcy Judge’s in

 this District willingness and availability to act as a Judicial Mediator, a Judicial Mediation

 in which one of the other Bankruptcy Judges in this District will preside over shall be

 scheduled as soon as practicable starting November 9, 2020 , but no later than November

 20, 2020. All Parties, their representative with authority to settle, and their counsel and a

 representative of their insurer(s) must attend the mediation and participate in good faith.

 If the mediator decides to proceed with any part of this mediation process in person, then

 any person may opt to attend remotely at his or her discretion if the person (a) is subject

 to a COVID-19 travel restriction, (b) is subject to a government-imposed COVID-19



                                                9
Case 20-21595-GLT       Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18            Desc Main
                               Document    Page 10 of 18



 restriction that prevents traveling to the mediation, (c) has a health related condition that

 prevents them from in-person attendance, or (d) at least five (5) days prior to the

 mediation, the person informs the mediator that due to COVID-19 related issues the

 person will attend the mediation via remote means. All Local and Federal Rules of

 Bankruptcy Procedure, including but not limited to, W.PA.LBR 9019-2 through 9019-7

 shall govern the mediation. This Court shall endeavor to schedule such a Judicial

 Mediation and will notify the Parties who the mediator will be and when the mediation will

 occur.

               i)     NON-JUDICIAL MEDIATION: In the event the other Bankruptcy

 Judges in this District are either unwilling or unavailable to conduct a Judicial Mediation

 during the timeframe set forth above in subparagraph h), the Parties shall meet and confer

 and select a Mediator and an alternate Mediator from the Bankruptcy Mediation Program

 Register list maintained by the Clerk’s office pursuant to W.PA LBR 9019-3 and file with

 the Court a Notice of Appointment within seven (7) calendar days of being notified by this

 Court that a Judicial Mediation will not take place. If the parties are unable to agree upon

 a Mediator and file a Notice of Appointment within the aforementioned seven (7) calendar

 day deadline, this Court shall appoint the Mediator (and may appoint an alternate

 Mediator) from the Bankruptcy Mediation Program Register list. The mediation shall be

 scheduled as soon as practicable starting November 9, 2020, but no later than November

 20, 2020. All Parties, their representative with authority to settle, and their counsel and a

 representative of their insurer(s) must attend the mediation and participate in good faith.

 If the mediator decides to proceed with any part of this mediation process in person, then

 any person may opt to attend remotely at his or her discretion if the person (a) is subject



                                              10
Case 20-21595-GLT       Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18              Desc Main
                               Document    Page 11 of 18



 to a COVID-19 travel restriction, (b) is subject to a government-imposed COVID-19

 restriction that prevents traveling to the mediation, (c) has a health related condition that

 prevents them from in-person attendance, or (d) at least five (5) days prior to the

 mediation, the person informs the mediator that due to COVID-19 related issues the

 person will attend the mediation via remote means. All Local and Federal Rules of

 Bankruptcy Procedure, including but not limited to, W.PA.LBR 9019-2 through 9019-7

 shall govern the mediation. Pursuant to W.PA.LBR 9019-3(o), the Parties shall share

 equally the fees and expenses of the Mediator. The Debtor’s and Committee’s portion of

 the Mediation fees and expenses shall be an allowable super-priority administrative

 expense without further order of this Court.

                j)     FORM AND MANNER OF MEDIATION: Given the number of parties

 involved, the Parties shall meet and confer with the Mediator (whether Judicial or

 otherwise) to discuss and agree on the appropriate accommodations and form by which

 the Mediation will be conducted (i.e. in person, video/telephonic conference or both).

                k)     PROCEEDINGS STAYED: Except for Adversary Proceeding No.

 20-02084, and until further order of this Court, ALL proceedings in and relating to the

 above captioned Adversary Proceedings are stayed pending the outcome of the

 mediation.
                l)
                l)     Notwithstanding  anything in
                       Notwithstanding anything  in this
                                                    this Order
                                                         Order to
                                                                to the
                                                                   the contrary,
                                                                        contrary, the
                                                                                  the mediator
                                                                                      mediator shall
                                                                                                shall
                   l)    Nothwithstanding         __________________________________
                                            anything
                         _____________________    in in this
                                                     this
                                                       By    Order
                                                          Order
                                                         the     to to
                                                             Court:    the
                                                                     the contrary, the mediator
 have
 have full
       full and complete authority
            and complete authority to
                                   to establish
                                      establish and
                                                and conduct
                                                     conduct the
                                                              the mediation
                                                                  mediation inin any
                                                                                 any manner   he
                                                                                      manner he
 shall have full and complete authority to establish and conduct the mediation in any
 deems
 deems appropriate.
         appropriate.
 manner he deems appropriate                       Honorable Gregory L. Taddonio
                 The
                 The Court
                      Court made
                            made modifications  to United
                                                   footnoteStates
                                  substantive modifications  1to
                                                               (as  underlined)
                                                                    Bankruptcyand
                                                                 footnote             added paragraph
                                                                                   Court
                                                                           1 and paragraph   (l) which
    Dated: 9/18/20                                    ________________________________
                                                         ____
                                                            __
                                                            _____
                                                                ____
                                                                   _______
                                                                        _____
                                                                           _ __
                                                                              ___
                                                                                __
                                                                                 _____________
 (l),
  havewhich
        beenare noted here
              underlined  forfor clarity
                              clarity andand              y Debtor's Counsel shall serve a copy of
                                                          y
                                              transparency.
                                           transparency.
                                                      GREGORY
                                                        REGOR   RY L    TADDONIO
                                                                    L.. T ADDO ONIIO
  this Order on all interested parties in the related adversaryproceedings
                                                      UNITED
                                                        NITED      matters that that
                                                                STATES
                                                                STA
                                                                  TA
                                                                  TA  TES         do not
                                                                            BANKRUPTCYdo receive service
                                                                                             COURT
                                                                                          notCOU
                                                                                              receive service
Dated: 9/18/20                                         ________________________________
                                                       GREGORY L. TADDONIO
  in the main case via CM/ECF.                   11    UNITED STATES BANKRUPTCY COURT
Case 20-21595-GLT       Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                               Document    Page 12 of 18
                                                   BY THE COURT:

       Dated: 9/18/20                              ________________________________________
                                                   GREGORY L. TADDONIO
                                                   UNITED STATES BANKRUPTCY COURT
 CONSENTED TO:

 /s/ Donald R. Calaiaro
 Donald R. Calaiaro, Esq. PA I.D. No. 27538
 CALAIARO VALENCIK
 938 Penn Avenue, Suite 501
 Pittsburgh, PA 15222-3708
 (412) 232-0930
 dcalaiaro@c-vlaw.com
 Counsel for Majestic Hills, LLC

 /s/ John M. Steiner
 John M. Steiner, Esq. (PA ID 79390)
 jsteiner@leechtishman.com
 525 William Penn Place, 28th Floor
 Pittsburgh, Pennsylvania 15219
 (412) 261-1600
 Counsel to the Official Committee of Unsecured
 Creditors of Majestic Hills, LLC

 /s/ Melvin L. Vatz
 Melvin L. Vatz, Esq. PA. I.D. #23655
 247 Fort Pitt Blvd., 4th Floor
 Pittsburgh, PA 15222
 mvatz@vatzlaw.com
 phone: 412-391-3030
 fax: 412-281-9509
 Counsel for Joseph DeNardo, Shari DeNardo and
 JND Properties, LLC

 /s/ Russell D. Giancola
 Russell D. Giancola Pa. I.D. No. 200058
 Porter Wright Morris & Arthur LLP
 6 PPG Place, Third Floor
 Pittsburgh, PA 15222
 (412) 235-4500
 rgiancola@porterwright.com
 Counsel for NVR, Inc. d/b/a Ryan Homes
 and North Strabane Township

 /s/ Henri Marcel
 Henri Marcel, Esquire
 Identification No.: 84066
 1601 Market Street, Suite 3400
 Philadelphia, PA 19103-2301
 (215) 587-9400/ (215) 587-9456 – FAX
 hmarcel@dmvlawfirm.com
 Counsel for Pennsylvania Soil and Rock
 Incorporated & Mark Brashear                 12
Case 20-21595-GLT       Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                               Document    Page 13 of 18


 /s/ Dennis J. Geis
 Dennis J. Geis, Jr., Esquire PA I.D. No. 83734
 dgeis@margolisedelstein.com
 Henry W. Oliver Building, Suite 1100
 535 Smithfield Street
 Pittsburgh, PA 15222
 Main: 412-281-4256
 Direct: 412-355-4998
 Fax: 412-642-2380
 Counsel for Alton Industries, Inc.

 /s/ Catherine S. Loeffler
 Catherine S. Loeffler PA ID No. 311667
 loefflercs@hh-law.com
 Houston Harbaugh, P.C.
 Three Gateway Center
 401 Liberty Avenue, 22nd Floor
 Pittsburgh, PA 15222
 (412) 281-5060
 Counsel for Creditor, Morris Knowles &
 Associates, Inc.

 /s/ Marjorie A. Marrotta
 Marjorie A Marrotta, Esquire PA ID #88308
 Brzustowicz & Marrotta, PC
 4160 Washington Road, Suite 208
 McMurray, PA 15317
 bmmlaw@brzmar.com
 724-942-3789
 Counsel for Strnisha Excavation, Inc.

 /s/ Mark Reilly
 Mark Reilly, Esquire PA ID #53549
 710 Fifth Avenue, Suite 2000
 Pittsburgh, PA 15219
 mark@pioneerls.com
 412-208-3000
 Counsel for Gateway Engineers

 /s/ William J. Moorhead
 William J. Moorhead, Esquire PA ID: 52761
 Buchanan Ingersoll & Rooney PC
 Union Trust Building
 501 Grant Street, Suite 200
 Pittsburgh, PA 15219
 Telephone: (412) 562-8800
 Fax: (412) 562-1041
 Counsel for Parkridge Development LLC




                                                  13
Case 20-21595-GLT      Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                              Document    Page 14 of 18


 /s/ Jacob C. Cohn
 Jacob C. Cohn, Esquire PA ID#54139
 Gordon & Rees, LLP.
 Three Logan Square
 1717 Arch St, Suite 610
 Philadelphia, PA 19103
 jcohn@gordonrees.com
 215-717-4004
 Counsel for Mutual Benefit Insurance Company

 /s/ Dennis Chow
 Dennis Chow, Esquire PA ID #311166
 Fowler Hirtzel McNulty & Spaulding, LLP
 2000 Market Street, Suite 550
 Philadelphia, PA 19103
 dchow@fhmslaw.com
 267-457-4570
 Counsel for Westfield Insurance Company

 /s/ Jamie Lenzi
 Jamie Lenzi, Esquire PA ID#51865
 Cipriani & Werner
 650 Washington Road, Suite 700
 Pittsburgh, PA 15228
 jlenzi@c-wlaw.com
 412-563-2500
 Counsel for Majestic Hills HOA

 /s/ Brandon B. Rothey
 Brandon B. Rothey, Esquire Pa. I.D. #313591
 bbr@muslaw.com
 535 Smithfield Street, Suite 1300
 Pittsburgh, Pennsylvania 15222-2315
 TEL: (412) 456-2800
 FAX: (412) 456-2864
 Counsel for Douglas E. Grimes and Suzanne M. Grimes

 /s/ Thomas A. Steele
 Thomas A. Steele, Esquire PA ID #318541
 Peacock Keller, LLP
 95 West Beau Street, Suite 600
 Washington, PA 15301
 tsteele@peacockkeller.com
 724-222-4520
 Counsel for Jeanne E. Hecht




                                            14
Case 20-21595-GLT       Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                               Document    Page 15 of 18


 /s/ Benjamin J. Steinberg
 Benjamin J. Steinberg, Esq. PA ID #308777
 Myers Law Group LLC
 17025 Perry Highway
 Warrendale, PA 15086
 benjamin@jpmyerslaw.com
 724-778-8800
 Counsel for Christopher and Elizabeth Phillips

 /s/ John Barton Cromer
 John Barton Cromer, Esq. PA ID #66773
 Burke Cromer Cremonese
 517 Court Place
 Pittsburgh, PA 15219
 jcromer@bccattorneys.com
 412-904-3360
 Counsel for Jeffrey and Christine Swarek

 /s/ John J. Heurich
 John J. Heurich, Esq. Pa. I.D. No. 317155
 jheurich@lynchlaw-group.com
 THE LYNCH LAW GROUP, LLC
 Cranberry Professional Park
 501 Smith Drive, Suite 3
 Cranberry Township, PA 16066
 Tel: (724) 776-8000
 Fax: (724) 776-8001
 Counsel for Brian and Jessica Sanders and
 Rajiv and Namrata Bhatt

 /s/ Ryan R. Kennedy
 Ryan R. Kennedy, Esquire PA ID: 308304
 The Mayers Firm, LLC
 3031 Walton Road, Suite A330
 Plymouth Meeting, PA 19462
 Telephone: (610) 825-0300
 Fax: (610) 825-6555
 Counsel for John & Diana McCombs




                                                  15
Case 20-21595-GLT   Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                           Document    Page 16 of 18



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              ) Case No. 20-21595-GLT
                                     )
 Majestic Hills, LLC,                ) Chapter 11
                                     )
        Debtor,                      )
 ________________________________ )
 NVR, Inc. d/b/a Ryan Homes,         )
        Plaintiff,                   ) Adv. Pro. No. 20-2084-GLT
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Douglas E. Grimes and               )
 Suzanne M. Grimes,                  ) Adv. Pro. No. 20-2088-GLT
        Plaintiffs,                  )
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Christopher Phillips and            )
 Elizabeth Phillips,                 ) Adv. Pro. No. 20-2089-GLT
        Plaintiffs,                  )
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Christopher Phillips and            )
 Elizabeth Phillips,                 ) Adv. Pro. No. 20-2090-GLT
        Plaintiffs,                  )
 v.                                  )
 NVR, Inc. d/b/a Ryan Homes, et al., )
        Defendants,                  )
 ________________________________ )
 Jeanne Hecht,                       )
        Plaintiff,                   ) Adv. Pro. No. 20-2091-GLT
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
Case 20-21595-GLT   Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                           Document    Page 17 of 18



 Jeffrey Swarek and                  )
 Christine Swarek,                   ) Adv. Pro. No. 20-2092-GLT
        Plaintiffs,                  )
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )
 Brian Sanders, Jessica Sanders,     )
 Rajiv Bhatt, and Namrata Bhatt,     ) Adv. Pro. No. 20-2093-GLT
 v.                                  )
 NVR, Inc. d/b/a Ryan Homes, et al., )
        Defendants,                  )
 ________________________________ )
 North Strabane Township,            )
        Plaintiff,                   ) Adv. Pro. No. 20-2094-GLT
 v.                                  )
 Majestic Hills, LLC, et al.,        )
        Defendants,                  )
 ________________________________ )

   EXHIBIT A TO ORDER REGARDING PRE-MEDIATION DISCOVERY AND THE
      STAYING OF PLEADINGS & DISCOVERY PENDING IN ADVERSARY
                           PROCEEDINGS


        LIST OF PARTIES ENTITLED TO ACCESS TO SECURE DROP BOX

            NAME OF PARTY                             EMAIL ADDRESS
             Brandon Rothey                           bbr@muslaw.com
                 Rob Dauer                            red@muslaw.com
                Frank Kosir                            fk@muslaw.com
                Zak Thomas                     Zakarij.thomas@bipc.com
           William J. Moorhead                william.moorhead@bipc.com
            Thomas A. Steele               Thomas.Steele@peacockkeller.com
                Doug Nolin                  Doug.Nolin@peacockkeller.com
             John M. Steiner                  jsteiner@leechtishman.com
              Jamie L. Lenzi                         jlenzi@c-wlaw.com
              Gerry Cipriani                      gcipriani@c-wlaw.com
                Mark Reilly                        mark@pioneerls.com
           Thomas H. Ayoob III                      tom@pioneerls.com
             Mathew Junker                      mathewj@pioneerls.com
              Ryan Cooney                        rcooney@lampllaw.com
               Robert Lampl                       rlampl@lamplllaw.com
              Ben Steinberg                   benjamin@jpmyerslaw.com
Case 20-21595-GLT   Doc 162 Filed 09/18/20 Entered 09/18/20 12:47:18   Desc Main
                           Document    Page 18 of 18



              Chris Phillips                 phillips.christopher@gmail.com
          Catherine S. Loeffler                    loefflercs@hh-law.com
            Samuel H. Simon                         ssimon@hh-law.com
           Kathleen Gallagher                 kgallagher@porterwright.com
               Scott North                        snorth@porterwright.com
            Russell Giancola                   rgiancola@porterwright.com
            Robert A. Arcovio               rarcovio@margolisedelstein.com
                 DJ Geis                     dgeis@margolisedelstein.com
              Steve Plonski                 splonski@margolisedelstein.com
               Joe Mayers                     jmayers@themayersfirm.com
             Ryan Kennedy                    rkennedy@themayersfirm.com
               Melvin Vatz                           mvatz@vatzlaw.com
           Donald R. Calaiaro                      dcalaiaro@c-vlaw.com
            David Z. Valencik                      dvalencik@c-vlaw.com
           Christine D. Steere                   csteere@dmvlawfirm.com
              Henri Marcel                       hmarcel@dmvlawfirm.com
             Majorie Marotta                       bmmlaw@brzmar.com
                Paul Geer                           pgeer@dgmblaw.com
               Jason Peck                           jpeck@dgmblaw.com
              John Cromer                       jcromer@bccattorneys.com
          John Joseph Heurich                jheurich@lynchlaw-group.com
